PER CURIAM.
The appellants and another were informed against, tried and convicted of the crime of robbery. Appellants contend (1) a confession was improperly admitted; (2) that it was error to refuse to give a requested charge on alibi; and (3) that the court was in error in admitting certain evidence of prior crimes. We have considered these contentions in the light of the record and briefs and find them to be without merit. The validity and the admissibility of the confession depended upon testimony which was conflicting, which was resolved in favor of admissibility. The court properly determined that the requested charge as to alibi was inappropriate, there being no issue as to the location or whereabouts of the defendants at the time in question. The evidence of prior crimes was relevant and admissible under the holding of the Supreme Court in Williams v. State, Fla.1959, 110 So.2d 654.
Affirmed.